DETAILED ACTION

                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Response to Amendment
	Claim 1 has been amended; and claims 1-8 are currently pending. 

                                               Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	


                                Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (USPN 4125820, hereinafter “James”).


(38’) that is formed in a semiconductor substrate (32) and has a polarity opposite to a polarity of the semiconductor substrate;
diffusion wirings (39) that are formed in the semiconductor substrate (32) and have a polarity opposite to the polarity of the semiconductor substrate;
a first barrier layer (33) formed between the adjacent diffusion wirings (39) in the semiconductor substrate (32) and has a same polarity as the polarity of the semiconductor substrate; and
a second barrier layer (41) that is formed on surface layers of the piezoresistive element (38’) and the diffusion wirings (39) and have a same polarity as the polarity of the first barrier layer (33).

In regards to claim 2, James discloses (See, for example, Figs. 2A and 2B) the first barrier layer (33) is further formed between the piezoresistive element (13) and another piezoresistive element (34) adjacent to the piezoresistive element.

In regards to claim 3, James discloses (See, for example, Fig. 3) the first barrier layer (33) has a higher impurity concentration than an impurity concentration of the semiconductor substrate (32), and the second barrier layer (41) has a higher impurity concentration than the impurity concentration of the first barrier layer (33).

(39) has a higher impurity concentration than an impurity concentration of the piezoresistive element (38’).

In regards to 5, James discloses (See, for example, Fig. 3) the sensor device further comprises: a wiring (44 on top of dielectric 42); a contact plug (conductive structure in the opening 43); an insulating film (42),
wherein the wiring is formed on the semiconductor substrate (32) via the insulating film (42) and is connected to the diffusion wiring (38’) via the contact plug penetrating through the insulating film (42).

In regards to claim 8, James discloses (See, for example, Figs. 5A/5B) force in multi-axis directions and/or a moment of the force can be detected (See, for example, Col. 15 lines 30 thru 64). 

                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Sasumu et al. (USPN 6211772 B1, hereinafter “Sasumu”).



Susumu while disclosing semiconductor sensors teaches (See, for example, Fig. 1) a pull-up electrode pad formed on the insulating film (81…88), wherein the electrode pad is connected to the first barrier layer (21, 22) via the contact plug through the insulating film (81…88).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify James by Susumu because this would help a sensor that would have high accuracy and reliability, with reduced output drift. 

In regards to claim 7, James as modified above discloses (See, for example, Fig. 3) the polarity of the semiconductor substrate (32) is an n-type.

                                     Response to Arguments
Applicant's arguments filed on 09/07/2021 have been fully considered but they are not persuasive.
Applicant makes the following arguments: 
1. “…Here, referring to FIG. 8, the piezoresistive element MR and the diffusion wiring 17 are different regions on the same layer. Meanwhile, referring to FIG. 3F of JAMES, the maximum boron concentration location 39 is an area having the maximum 
JAMES teaches this point of view, at column 12, lines 8-12, "Thus, the semiconductor junction due, or which will be due after annealing, to the formation of region 41 is a substantial distance from the maximum boron concentration location 39 in p-type conductivity region 38' so that small differences in the depth of this added pn junction have little effect on the electrical and temperature characteristics of p-type conductivity region 38".
Resultantly, one from among the piezoresistive element and the diffusion wiring is not logically and actually taught by JAMES.
Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim. In view of the distinction of claim 1 noted above, at least one claimed element is not present in JAMES. Hence, JAMES does not anticipate claim 1.” (Remarks page 7)
This is not persuasive because the claim language asserts “diffusion wirings…” and examiner believes that as long as the layer (even though it is one atomic layer thick) is conductive and forms at least a line (wirings), the prior are reads on the limitation. A layer can be a single atomic layer, discontinuous or continuous layer, and it can take any other form. The claim is broad enough for the examiner to apply the current prior art. 
An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). 
Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Thus the focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2d 1640, 1644 (Fed. Cir. 2010); In re Buszard, 504 F.3d 1364, 84 USPQ2d 1749 (Fed. Cir. 2007).
	
                                                    Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893